Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Griffis et al. (US 2018/0119295) in view of Larson (US Patent no. 3,393,873).
With regard to claim 1, Griffis teaches a self-cleaning electrochemical cell (paragraph 212) comprising: a plurality of electrodes disposed concentrically in a housing about a central axis of the housing (305; paragraphs 9, 16, 19, 20, 22; figure 6); 

Griffis fails to teach maintaining a zone of reduced velocity having less than a predetermined length within the fluid channel downstream of the electrical connector, the zone of reduced velocity defined by a region in the fluid channel in which fluid flow velocity deviates from a mean fluid flow velocity in the channel by within 20%.
According to paragraphs 149, 151, 155 of applicant’s disclosure, “a zone of reduced velocity in the channel by within 20%” is defined as +/- 20%. For an exemplary electrochemical cell having a self-cleaning or average flow velocity of at least 2 m/s, the zone of reduced velocity may be defined by any flow velocity lower than 2 m/s.
Larson discloses a fluid connector/nozzle that keeps a zone of reduced velocity having less than a predetermined length within the fluid channel downstream of the electrical connector, the zone of reduced velocity defined by a region in the fluid channel in which fluid flow velocity deviates from a mean fluid flow velocity in the channel by within 20% (col. 3, lines 24-35; fluid will flow through the nozzle and out the 
 	With regard to claim 2, the electrical connector of Griffis has an average resistivity of less than about 7.8 x 10-7 ohm-meter (paragraph 211).
 	With regard to claim 3, even though Griffis fails to explicitly teach wherein the electrical connector is dimensioned to generate less than about 25 W of heat, Griffis discloses that heat is generated when transmitting at least 100 W of power to the at least one of the plurality of electrodes (Watts = Amps/volt; Table 2 lists 1152 Amps and 6.4Volt; 1152A/6.4V = 180 W). The temperature rise in Griffis is kept to a minimum value and optimal current is provided without generating undesirable amounts of heat (paragraph 210). One having ordinary skill in the art at the time of filing would have found it obvious to design the electrical connector of Griffis to generate less than about 25 watts of heat in order to prevent waste of energy.
 	With regard to claim 4, even though Griffis fails to explicitly teach wherein the electrical connector is dimensioned to generate less than about 25 W of heat when transmitting at least 1 kW of power to the at least one of the plurality of electrodes, In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A. 
 	With regard to claim 5, the electrical connector (260) of Griffis comprises a wheel and a plurality of spokes (265) extending from the wheel (paragraph 151; figures 12A-12B).
 	With regard to claim 6, the device of Griffis further comprises a separator disposed between the adjacent electrodes, the separator comprising a feature configured to mate with the electrical connector (paragraphs 26, 52-58, 145, 147, 177).
 	With regard to claim 7, the separator of Griffis includes a slot configured to mate with a spoke of the electrical connector (paragraph 151).
 	With regard to claim 8, even though Griffins fails to explicitly teach wherein each spoke of the plurality of spokes is dimensioned to minimize electrical resistance across the electrical connector and maintain a heat generation of the electrical connector to be less than about 0.1 °C when transmitting at least 100 W of power to the at least one of the plurality of electrodes, Griffins teaches a plurality of conductive spokes (265; figures 10, 12A-12B; paragraph 149), and transmitting at least 100 W of power ((Watts = Amps/volt; Table 2 lists 1152 Amps and 6.4Volt; 1152A/6.4V = 180 W). Griffins further 
 	With regard to claim 9, as shown in figures 12A-12B of Griffis, the plurality of spokes (265) are substantially evenly distributed on the wheel.
 	With regard to claim 10, the spokes (265) of Griffis have an aqualined configuration in a direction parallel to the central axis of the housing (paragraphs 20, 26, 178 – the fluid channels expend substantially parallel to the central axis, and the electrolyte flows into the wheel and spoke assembly).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Griffis in view of Larson as applied to claim 1 above, and further in view of Sobhani (US Patent no. 5,690,498).
	With regard to claim 11, the modified Griffis teaches all of the features discussed above comprising a plurality of fluid channels disposed concentrically between respective pairs of adjacent electrodes (paragraphs 190-192), but fails to disclose wherein the electrical connector comprises a plurality of wheels and a plurality of spokes extending between adjacent wheels of the plurality of wheels. 
	Sobhani teaches an electrical connector comprising a plurality of wheels (16; col. 2, lines 30-42; figure 1), the wheels having a plurality of spokes extending between adjacent wheels (14) in order to provide for improved connectors (col. 1, lines 4-699). One having ordinary skill in the art at the time of filing would have found it obvious to use an electrical connector having a plurality of wheels in the device of the modified 
With regard to claims 12-13, even though the modified Griffis fails to explicitly teach wherein the spokes extending from adjacent wheels are angularly offset from each other, it has been held by the courts that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04.IV.B. Sobhani discloses that the concentric conductive rings may be segmented depending upon the application of the connector (col. 1, lines 36-38 – suggests changes in shape according to user’s requirements). Therefore, one having ordinary skill in the art at the time of filing would have found it obvious to extend spokes from adjacent wheels angularly offset from each other, depending upon the application of the connector.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffs et al. (US 2018/0119295) in view of Jones et al. (US Patent no. 3,953,227).
With regard to claim 14, Griffis teaches a self-cleaning electrochemical cell (paragraph 212) comprising: a plurality of electrodes disposed concentrically in a housing about a central axis of the housing (305; paragraphs 9, 16, 19, 20, 22; figure 6); 
a fluid channel defined between adjacent electrodes of the plurality of electrodes and extending substantially parallel to the central axis (paragraphs 20, 22, 26); and an electrical connector (1000) positioned at a distal end of at least one of the plurality of electrodes and electrically connected to the at least one of the plurality of electrodes 
 	Griffis fails to teach wherein the connector is configured to cause a temperature of electrolyte flowing through the fluid channel at about 2 m/s and having a temperature of about 20°C to increase by less than about 0.5 °C while transmitting at least 100 W of power to the at least one of the plurality of electrodes.
 	However, Griffis discloses that heat is generated when transmitting at least 100 W of power to the at least one of the plurality of electrodes (Watts = Amps/volt; Table 2 lists 1152 Amps and 6.4Volt; 1152A/6.4V = 180 W). In addition, the temperature rise in Griffis is kept to a minimum value and optimal current is provided without generating undesirable amounts of heat (paragraph 210).
 	Jones discloses an electrochemical cell wherein the temperature increases by less than about 0. 5 °C (col. 4, lines 56-58; col. 6, lines 3-7, the cell is maintained uniformly at the maximum operating temperature and thus, there’s no temperature increase) in order to achieve the maximum power and energy densities. It would have been obvious to one having ordinary skill in the art at the time of filing to maintain uniformly the cell’s temperature in the device of Griffis, as taught by Jones, in order to achieve the maximum power and energy densities.
-5 ohms (paragraph 211).
 	With regard to claim 16, the electrical connector of Griffis is dimensioned to provide a substantially even current distribution to the plurality of electrodes (paragraphs 132, 166).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffis in view of Jones as applied to claim 14 above, and further in view of Larson (US Patent no. 3,393,873).
 	With regard to claim 17, the modified Griffis teaches all of the features discussed above but fails to disclose wherein the electrical connector is dimensioned to maintain a zone of reduced velocity within the fluid channel downstream of the electrical connector to be less than a predetermined length. 
 Larson discloses a fluid connector/nozzle that keeps a zone of reduced velocity having less than a predetermined length within the fluid channel downstream of the electrical connector (col. 3, lines 24-35; fluid will flow through the nozzle and out the nozzle to discharge opening/fluid channel 60 without a reversal in the direction of flow, and thus, with minimum disturbance in the flow pattern. The pressure drop in the nozzle is substantially zero and thus, an area of reduced velocity defined by a region in the fluid channel, since substantially zero is near zero, in which fluid flow velocity deviates from a mean fluid flow velocity in the channel). It would have been obvious to one having ordinary skill in the art at the time of filing to maintain a zone of reduced velocity in the device of the modified Griffis, as taught by Larson in order to maintain minimum disturbance in the flow pattern.
 	With regard to claims 18-19, the modified Griffis fails to teach wherein an electrolyte solution velocity deviation from mean at the predetermined length is less than +/- 5%, or less than +/- 2%, of the average flow velocity of the electrolyte solution through the fluid channel. 
According to paragraphs 149, 151, 155 of applicant’s disclosure, “a zone of reduced velocity in the channel by within 2%” is defined as +/- 2%. For an exemplary electrochemical cell having a self-cleaning or average flow velocity of at least 2 m/s, the zone of reduced velocity may be defined by any flow velocity lower than 2 m/s.
Larson discloses a fluid connector/nozzle that keeps a zone of reduced velocity having less than a predetermined length within the fluid channel downstream of the electrical connector, the zone of reduced velocity defined by a region in the fluid channel in which fluid flow velocity deviates from a mean fluid flow velocity in the channel by less than +/-2% (col. 3, lines 24-35; fluid will flow through the nozzle and out the nozzle to discharge opening/fluid channel 60 without a reversal in the direction of flow, and thus, with minimum disturbance in the flow pattern. The pressure drop in the nozzle is substantially zero and thus, an area of reduced velocity defined by a region in the fluid channel, since substantially zero is near zero, in which fluid flow velocity deviates from a mean fluid flow velocity in the channel by +/-2% ~ near zero falls within the claimed range). It would have been obvious to one having ordinary skill in the art at the time of filing to maintain a zone of reduced velocity in the device of Griffin near zero (less than +/-2%), as taught by Larson in order to maintain minimum disturbance in the flow pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794